DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The present application is being examined under preliminarily amended claims filed on 10/04/2022. 
Claims 1-17, 21, 24, and 29-32 are pending, claims 18-20, 22, 23, and 25-28 are canceled. Claims 31 and 32 have been amended.
Claims 1-17, 21, 24, and 29-32 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claim 31, this claim has been amended to recite “wherein the plurality of AC power phases comprises three or more AC power phases…” (Claim 31 Line 5, emphasis added). The phrase “or more” suggests that the AC power may use any number of phases above three-phase power for the invention. However, Applicant’s Specification does not ever mention any more than three-phase AC power. Only three-phase AC power is disclosed and known within the Specification. Thus, claim 31 is rejected.
Clarification/corrective action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 14-16, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over KM et al. US Publication 2018/0059765 (hereinafter KM) in view of Kam et al. US Publication 2016/0365727 (hereinafter Kam).

In reference to claim 1, KM teaches a computer-implemented method for power management (KM abstract) comprising: 
obtaining power for a datacenter across a plurality of AC power phases (KM claim 1, Para 23 first Sentence describes monitoring power consumption from an uninterruptible power supply (UPS) connected to each power phase [implying a plurality of power phases] of the UPS within the data center); 
determining a power consumption value by loads within the datacenter for each of the plurality of power phases (KM Para 23 first Sentence describes monitoring power consumption from a UPS by each one of a plurality of racks and rack distribution units (RDUs) [the racks and RDUs are loads]); 
calculating a power consumption imbalance between a first phase and a second phase from the plurality of power phases within the datacenter (KM Para 22 last sentence describes a derived power utilization being used to load balance an overloaded power phase [one power phase is calculated to have an imbalance over other phases]); and 
Though KM discloses balancing the power resources by relocating power resource from one phase to another (KM Para 67), KIM discloses in Para 78 if there is no available path for more power sources then a notification is sent out indicating no paths are available.   KM does not explicitly teach:
performing phase power balancing by transferring power from the first phase to the second phase from the plurality of power phases within the datacenter, wherein the transferring power is accomplished using current injection.
In the analogous art of cancelling fundamental neutral current on a multi-phase power distribution grid, Kam teaches:
performing phase power balancing by transferring power from the first phase to the second phase from the plurality of power phases within the datacenter, wherein the transferring power is accomplished using current injection (Kam Para 29 describes injecting currents by shifting currents between phases into phase conductors 26, 28, and/or 30, to cause the phase currents upstream to be more balanced).	
It would have been obvious to one of ordinary skill in the art having the teachings of both KM and Kam before him before the effective filing date of the claimed invention to have KM incorporate a supply side current injection to balance phases. One of ordinary skill in the art would know to use the dynamic current injection in the cases where physical shifting of equipment is unavailable and to mitigate issues such as false tripping of protection systems and to reduce public safety risk (Kam Para 4 last Sentence)  

In reference to claim 2, modified KM teaches the method of claim 1, in addition, Kam teaches:
wherein the performing phase power balancing by transferring power from the first phase to the second phase comprises a supply side transfer of power (Kam Para 29 describes injecting currents by shifting currents between phases into phase conductors 26, 28, and/or 30, to cause the phase currents upstream or on the source side to be more balanced [meaning phase conductors are supply side]).

In reference to claim 3, modified KM teaches the method of claim 2, in addition Kam teaches:
wherein performing phase power balancing by transferring power from the first phase to the second phase is accomplished without transferring load power consumption between power phases (Kam Para 29 describes injecting currents by shifting currents between phases into phase conductors 26, 28, and/or 30, to cause the phase currents upstream or on the source side to be more balanced [meaning phase conductors are supply side]).

In reference to claim 4, modified KM teaches the method of claim 1, in addition to teaching:
wherein the plurality of power phases comprises three phases (KM Para 4 Sentence 2 describes monitoring power consumption of three-phase power).

In reference to claim 5, modified KM teaches the method of claim 4, in addition to teaching, Kam teaches:
transferring power from the second phase to a third phase of the plurality of power phases (Kam Para 29 describes injecting currents by shifting currents between phases into phase conductors 26, 28, and/or 30, to cause the phase currents upstream or on the source side to be more balanced [meaning phase conductors are supply side]).

In reference to claim 14, modified KM teaches the method of claim 1, in addition to teaching, Kam teaches:
wherein the performing phase power balancing by transferring power from the first phase to the second phase is accomplished automatically (Kam Para 30 Sentence 2 describes dynamic reactive current injection [dynamic reaction is an automatic process]).

In reference to claim 15, modified KM teaches the method of claim 1, in addition to teaching:
determining a physical location for the power consumption imbalance (KM Para 67 Sentence 3 describes using derived power utilization data at the equipment level, rack level, and phase levels to suggest or indicate a location or equipment capable of receiving new or reallocated equipment).

In reference to claim 16, modified KM teaches the method of claim 15, in addition to teaching:
wherein the transferring power from the first phase to the second phase is accomplished in proximity to the physical location for the power consumption imbalance (KM Para 67 last Sentence describes migrating, reallocating, and/or shifting of equipment causes a power phase overload associated with a first rack to an alternative phase associated with an alternative rack).

In reference to claim 21, modified KM teaches the method of claim 1, in addition to teaching:
wherein the phase power balancing is performed based upon a threshold value of power imbalance (KM Para 58 describes the derived power utilization data may be compared with a power utilization threshold to identify the overloaded power phase).

In reference to claim 24, modified KM teaches the method of claim 1, in addition to teaching:
wherein the phase power balancing is performed based on a power policy (KM Para 58 describes the derived power utilization data may be compared with a power utilization threshold [having a threshold for power utilization indicates a power policy]).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KM in view of Kam further in view of Cheng et al. US Publication 2011/0012430 (hereinafter Cheng).

	In reference to claim 6, modified KM teaches the method of claim 5, in addition to teaching:
wherein the transferring from the first phase to the second phase to the third phase of the plurality of power phases (Kam Para 29 describes injecting currents by shifting currents between phases into phase conductors 26, 28, and/or 30, to cause the phase currents upstream to be more balanced).
However, modified KM does not explicitly teach:
daisy chained transfer.
In the analogous art of smart and scalable power inverters, Cheng teaches:
daisy chained transfer (Cheng Fig 1 shows daisy chained power inverters which convert the DC power received and supply it to the main three-phase power bus).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified KM and Cheng before him before the effective filing date of the claimed invention to have modified KM to incorporate daisy chained power transfers. One of ordinary skill in the art would know to use these methods for optimal efficiency and scalability of the system (Cheng Para 2).

Claims 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KM in view of Kam further in view of Benavides US Patent 11,296,509 (hereinafter Benavides).

In reference to claim 7, modified KM teaches the method of claim 4. However, modified KM does not explicitly teach:
wherein the transferring from the first phase to the second phase of the plurality of power phases is accomplished using unidirectional AC-to-AC direct transfer.
In the analogous art of zero-sequence current balancers for three-phase power systems, Benavides teaches:
wherein the transferring from the first phase to the second phase of the plurality of power phases is accomplished using unidirectional AC-to-AC direct transfer (Benavides Col 7 Lines 20-23 describes injecting power unidirectionally or bidirectionally into the AC line phases of the system).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified KM and Benavides before him before the effective filing date of the claimed invention to have modified KM to incorporate unidirectional and bidirectional power transfers. One of ordinary skill in the art would know to use these methods to replenish internal power loss and/or regulate the capacitor voltages (Benavides Col 1 Lines 8-17).

In reference to claim 8, modified KM teaches the method of claim 7, in addition to teaching:
wherein the transferring is accomplished using switching elements (Kam Para 29 describes injecting currents by shifting currents between phases into phase conductors 26, 28, and/or 30. Injecting currents to the correct phases requires a method of switching which phase is receiving or transferring power, therefore switching elements are necessary).

In reference to claim 9, modified KM teaches the method of claim 4. However, modified KM does not explicitly teach:
wherein the transferring from the first phase to the second phase of the plurality of power phases is accomplished using bidirectional AC-to-AC direct transfer.
In the analogous art of zero-sequence current balancers for three-phase power systems, Benavides teaches:
wherein the transferring from the first phase to the second phase of the plurality of power phases is accomplished using bidirectional AC-to-AC direct transfer (Benavides Col 7 Lines 20-23 describes injecting power unidirectionally or bidirectionally into the AC line phases of the system).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified KM and Benavides before him before the effective filing date of the claimed invention to have modified KM incorporate unidirectional and bidirectional power transfers. One of ordinary skill in the art would know to use these methods to replenish internal power loss and/or regulate the capacitor voltages (Benavides Col 1 Lines 8-17).

Claims 10-13, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over KM in view of Kam further in view of Tracy et al. US Publication 2005/0265059 (hereinafter Tracy).

In reference to claim 10, modified KM teaches the method of claim 1. However, modified KM does not explicitly teach:
wherein the phase power balancing is accomplished using a power conversion module (PCM).
In the analogous art of multi-use power conversion modules, Tracy teaches:
wherein the phase power balancing is accomplished using a power conversion module (PCM) (Tracy Para 19 describes battery conversion and/or DC bus balancing capability in combination with three-phase power conversion).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified KM and Tracy before him before the effective filing date of the claimed invention to have modified KM incorporate power conversion modules. One of ordinary skill in the art would know to use power conversion modules as they are known to provide higher power efficiency since the task of all power converters is to process and control the flow of electrical energy by supplying voltages and currents in a form that is optimally suited for user loads.

In reference to claim 11, modified KM teaches the method of claim 10, in addition to teaching:
wherein the phase power balancing is accomplished without a battery being included in the power conversion module (Tracy Fig 5 shows a power conversion module with a battery being connected separately as an example of a DC source per Tracy Para 20. This battery is not a necessary feature of the power conversion module).

In reference to claim 12, modified KM teaches the method of claim 10, in addition to teaching:
wherein the power conversion module enables a charger and an inverter simultaneously (Tracy Para 2 describes a power conversion device that may include an inverter that generates an AC voltage and additional power conversion circuits such as a battery charger).

In reference to claim 13, modified KM teaches the method of claim 10, in addition to teaching:
wherein the power conversion module is coupled to a supplemental battery pack (Tracy Fig 4 shows a power conversion module with a battery being connected separately [supplemental battery pack]).

In reference to claim 31, this claim recites: 
a computer program product embodied in a non-transitory computer readable medium for power management;
the computer program product comprising code which causes one or more processors to perform the method with the same limitations as claim 1;
the additional limitation of wherein the plurality of AC power phases comprising three or more power phases, and wherein a single power conversion module is connected to pairs of the three or more AC power phases and is configured to transfer power between the AC power phases in pairs. 
Modified KM teaches
a structure of a non-transitory computer readable medium with code for the instructions (KM Para 83 Sentence 4);
the instructions being the method with the same limitations as claim 1 (as shown above); and 
the plurality of AC power phases comprises three or more AC power phases (KM Para 21 describes power being distributed through three power phases). 
Transferring power between the AC power phases in pairs (Kam Para 29 describes injecting currents by shifting currents between phases into phase conductors 26, 28, and/or 30, to cause the phase currents upstream to be more balanced. When shifting power, the power will transfer from one phase to another in pairs)
However, modified KM does not explicitly teach the use of a power conversion module connected to the phases and configured to transfer power. In the analogous art of multi-use power conversion modules, Tracy teaches:
wherein a single power conversion module is connected to pairs of the three or more AC power phases and is configured to transfer power (Tracy Para 19 describes battery conversion and/or DC bus balancing capability in combination with three-phase power conversion [the power conversion module must be connected to each pair of the AC power phases in order to transfer power]).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified KM and Tracy before him before the effective filing date of the claimed invention to have modified KM incorporate power conversion modules. One of ordinary skill in the art would know to use power conversion modules as they are known to provide higher power efficiency.
Claim 31 does not recite any further limiting structures or features than a product specifically designed for the method listed in claim 1. Thus, claim 31 is likewise rejected.

In reference to claim 32, this claim recites a computer system for power management comprising a memory which stores instructions, and one or more processors attached to the memory wherein the one or more processors when executing the instructions which are stored are configured to perform the method with the same limitations as claim 1 including identifying a power conversion module associated with the first phase and the second phase and transferring power using the power conversion module. 
Modified KM teaches the limitations of claim 1 (as shown above), in addition to teaching implementing the method on a computer system with one or more processors attached to a system memory (KM Para 46). However, modified KM does not explicitly teach the use of a power conversion module associated with the first phase and the second phase and performing current injection with the module. 
In the analogous art of multi-use power conversion modules, Tracy teaches:
identifying a power conversion module associated with the first phase and the second phase (Tracy Para 19 describes battery conversion and/or DC bus balancing capability in combination with three-phase power conversion [the power conversion module must be identified in association with each AC power phases in order to transfer power including the first and second phases]);
power balancing performed by a power conversion module (Tracy Para 19 describes battery conversion and/or DC bus balancing capability in combination with three-phase power conversion)
It would have been obvious to one of ordinary skill in the art having the teachings of both modified KM and Tracy before him before the effective filing date of the claimed invention to have modified KM incorporate power conversion modules. One of ordinary skill in the art would know to use power conversion modules as they are known to provide higher power efficiency.
Claim 32 does not recite any further limiting structures or features than a product specifically designed for the method listed in claim 1. Thus, claim 32 is likewise rejected.


Claims 17, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over KM in view of Kam further in view of Yang et al. US Patent 9,263,962 (hereinafter Yang).

In reference to claim 17, modified KM teaches the method of claim 1. However, modified KM does not explicitly teach:
wherein the phase power balancing is accomplished while maintaining a service level agreement redundancy level.
A service level agreement for redundancy is a contract which establishes a required redundancy in the system. Modified KM does not explicitly teach redundancy in the three phase power system. In the analogous art of power conversion systems, Yang teaches:
wherein the phase power balancing is accomplished while maintaining a service level agreement redundancy level (Yang Fig 2 displays two power conversion modules 211 and 221 for balancing the three phase system, Yang Col 6 Lines 4-7 describe the benefit of redundancy for two power conversion modules).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified KM and Yang before him before the effective filing date of the claimed invention to have modified KM incorporate dual power conversion modules. One of ordinary skill in the art would know to use these modules to achieve higher power levels and increase reliability of the system through redundancy (Yang Col 6 Lines 4-7).

In reference to claim 29, modified KM teaches the method of claim 1. However, modified KM does not explicitly teach:
wherein the phase power balancing uses N-1 power conversion modules to balance power across N AC power phases.
In the analogous art of power conversion systems, Yang teaches:
wherein the phase power balancing uses N-1 power conversion modules to balance power across N AC power phases (Yang Fig 2 displays two power conversion modules 211 and 221 for balancing the three phase system).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified KM and Yang before him before the effective filing date of the claimed invention to have modified KM incorporate dual power conversion modules. One of ordinary skill in the art would know to use these modules to achieve higher power levels and increase reliability of the system through redundancy (Yang Col 6 Lines 4-7).

In reference to claim 30, modified KM teaches the method of claim 1, in addition to teaching:
wherein the phase power balancing using N-1 power conversion modules is enabled by selectively controlled power conversion module switching among the N phases (Yang Col 11 Lines 19-35 describes for each phase of the generator, first source side switching signals for the first power conversion module and second source side switching signals for the second power conversion module are generated).

Response to Arguments
Applicant's arguments filed 10/04/2022 regarding rejection of claims 1-5, 14-16, 21, and 24 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 

A. Applicant argued that to address power imbalance KM discloses physically shifting equipment rather than using current injection. Furthermore, Applicant argued that Kam does not teach or suggest current injection to balance power between two phases but rather to remove a fundamental neutral current. Examiner respectfully disagrees.
While Kam discloses that power imbalances are addressed by physically shifting equipment, not all power imbalances are necessarily resolved with this method. In KM Para 78, discloses verifying that two power sources found in a first path and second path for phase and power source are the same. However, if the paths are not the same, then a notification is provided stating “No space available for equipment” is provided, and the physical shifting of equipment cannot occur for load balancing. In Kam Para 7-8, Kam discloses that a conventional method for balancing current in a multi-phase system is to use dynamic phase balancing using dynamic reactive current injection/absorption. One of ordinary skill in the art would know to use the dynamic current injection in the cases where physical shifting of equipment is unavailable.
Kam discloses current injection to remove a fundamental neutral current, and in Para 28 Kam
discloses that the fundamental neutral current flow is a result of an unbalanced three-phase four wire
power distribution grid. When shifting current between phases by injecting currents into phase
conductors as disclosed in Para 29, this results in removing the neutral current as well as causing the
phase currents upstream becoming more balanced (Para 29). Removing the fundamental neutral current results in phase power balancing. Thus, the 35 U.S.C. 103 rejections of claims 1-5, 14-16, 21, 24 are maintained.

B. Applicant's arguments filed 10/04/2022 regarding rejection of claims 31 and 32 under 35 U.S.C. 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

C. Applicant's arguments filed 10/04/2022 regarding rejection of claim 6 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that Cheng fails to disclose or suggest the use of a power conversion module connected to pairs of power phases that are used to inject current according to the computer program product of claim 31 or the computer system of claim 32. While the Examiner does not explicitly disagree with this statement at this time, claim 6 does not depend on either claim 31 or 32. Therefore the argument is moot, and the 35 U.S.C. 103 rejections of claim 6 is maintained.

D. Applicant's arguments filed 10/04/2022 regarding rejection of claims 7-13, 17, 29, and 30 under 35 U.S.C. 103 have been fully considered but are moot in light of the maintained rejection of claim 1. Thus the 35 U.S.C. 103 rejections of claims 7-13, 17, 29, and 30 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A. LATHAM/Examiner, Art Unit 2186                                                                                                                                                                                                        

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186